Name: Commission Regulation (EEC) No 253/91 of 31 January 1991 fixing production refunds in the cereals and rice sectors
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 2 . 91No L 27/66 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 253/91 of 31 January 1991 fixing production refunds in the cereals and rice sectors Whereas the production refunds to be fixed in this Regu ­ lation should be adjusted by the coefficients listed in the Annex to Regulation (EEC) No 2169/86 to establish the exact amount payable ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 1 la (5) thereof, Having regard to Council Regulation (EEC) No 1009/86 of 25 March 1986 establishing general rules applying to production refunds in the cereals and rice sectors (3), as last amended by Regulation (EEC) No 3655/90 (4) and in particular Article 6 thereof, Whereas Article 2 of Commission Regulation (EEC) No 2169/86 of 10 July 1986 laying down detailed rules for the control and payment of production refunds in the cereals and rice sectors (5), as last amended by Regulation (EEC) No 3056/90 (6), provides that the production refund shall be fixed on a each month taking into account the export refund valid for maize during the month in ques ­ tion , less a lump sum representing in particular forwar ­ ding costs, multiplied by a coefficient of 1,6 ; whereas the same Article provides for the possibility of altering the calculated refund in the event of significant movements in the prices of maize and wheat ; Article 1 The production refunds payable in the cereals and rice sectors in accordance with Regulation (EEC) No 1009/86 and calculated in accordance with amended Regulation (EEC) No 2169/86 shall be as follows in ECU 164,00 per tonne. Article 2 This Regulation shall enter into force on 1 February 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 January 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2 OJ No L 353, 17 . 12 . 1990, p . 23 . (3) OJ No L 94, 9 . 4. 1986, p. 6 . (4) OJ No L 362, 27 . 12 . 1990, p . 33 . (s) OJ No L 189, 11 . 7. 1986, p . 12. h) OJ No L 294, 25 . 10 . 1990, p . 13 .